Citation Nr: 9920318	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  94-33 079	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a respiratory or lung 
disorder as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970 and from November 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied a claim by the veteran 
seeking entitlement to service connection for a respiratory 
condition.  The veteran has since changed addresses and, 
thus, the No. Little Rock, Arkansas, RO, now has jurisdiction 
over the claim.

It is noted that the veteran appeared at a hearing before the 
undersigned Member of the Board on May 18, 1999.  On that 
occasion, he provided testimony in regards to a claim for 
entitlement to service connection for hypertension as due to 
an undiagnosed illness.  The Board further notes that in a 
September 1997 rating decision, the No. Little Rock, 
Arkansas, RO denied the veteran's claim seeking entitlement 
to service connection for hypertension as due to an 
undiagnosed illness.  He was notified of this determination 
and of his procedural and appellate rights by VA letter dated 
September 16, 1997.  Inasmuch as the veteran has provided 
testimony in reference to this issue, the RO should contact 
him and his representative and request clarification as to 
whether the veteran wishes to file a formal notice of 
disagreement.  Following receipt of a timely notice of 
disagreement, the RO should furnish the veteran and his 
representative a statement of the case and afford him the 
opportunity to file a substantive appeal.  


REMAND

The veteran contends, in essence, that he currently has a 
respiratory disorder, alternatively claimed as lung disease, 
and that it was incurred in service during the Persian Gulf 
War.  As a result, he believes that he is entitled to service 
connection.

After careful review of the claims file, the Board finds that 
this case is not yet ready for appellate review.  Further 
evidentiary development is necessary.

Specifically, the Board notes that the veteran was provided a 
personal hearing before the undersigned Member of the Board 
at the RO in May 1999.  During the hearing, he testified that 
he had been treated for a respiratory disorder by a Dr. 
Maxwell in Monticello, Arkansas, ever since he returned from 
Saudi Arabia and the Persian Gulf War.  He specifically 
requested that the VA obtain records associated with that 
treatment.  To this end, he submitted an information release, 
VA Form 21-4142, in May 1999.  However, the claims file shows 
no attempt to obtain those medical records.

In addition, during the hearing, the veteran's accredited 
representative requested that the veteran be scheduled for 
another VA examination in order to assess the nature and 
severity of any respiratory disorder or lung disease.  
Because the veteran's last VA examination occurred in 
September 1993, almost 6 years ago, and because this case 
must be remanded for other reasons, supra, the Board finds 
that the veteran should also be provided the opportunity to 
appear for a VA respiratory examination.

The VA has a duty to obtain all pertinent medical records 
which have been called to its attention by the veteran and by 
the evidence of record.  Culver v. Derwinski, 3 Vet. App. 292 
(1992).  Decisions of the Board must be based on all of the 
evidence that is known to be available.  38 U.S.C.A. 
§§ 5103(a), 7104(a) (West 1991 & Supp. 1998); see also 
Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained); Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 
5103(a) duty attaches in cases where the record references 
other known and existing evidence that might pertain to the 
claim under consideration).  The duty to assist the appellant 
in the development of his claim includes the duty to request 
information, which may be pertinent to the claim.  
38 U.S.C.A. §§ 5106, 5107(a) (West 1991).

Overall, the Board finds that an attempt should be made by 
the RO to obtain private medical records and that the veteran 
should be scheduled for a VA respiratory examination.  This 
is necessary to provide a record upon which a fair, 
equitable, and procedurally correct decision on the claim can 
be made.  38 C.F.R. §§ 3.326, 3.327  (1998).

Accordingly, further appellate consideration will be deferred 
and this case in hereby REMANDED to the RO for the following 
development:

1.  The RO should attempt to obtain any 
and all medical records from Dr. Maxwell, 
in Monticello, Arkansas, from September 
1991 to the present, as provided by the 
veteran in his May 1999 VA Form 21-4142.  
If the RO finds that additional 
information is required in order to carry 
out this request, the veteran should be 
contacted and given the opportunity to 
provide the necessary information.  All 
attempts to obtain such records should be 
documented in the claims folder.  Copies 
of any and all records obtained should be 
made part of the claims folder.

2.  After completion of the foregoing, 
the RO should schedule the veteran for a 
VA respiratory examination in order to 
ascertain the presence and etiology of 
any respiratory or lung disorder.  The 
veteran should be given adequate notice 
of this examination, which includes 
advising him of the consequences of 
failure to report for the examination.  
If he fails to report for the 
examination, this fact must be noted in 
the claims folder and a copy of the 
scheduling of examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.  
The claims folder and a copy of this 
remand must be made available to the 
examiner prior to the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to the completion of 
the report.  The report of the 
examination should be legible, typed, and 
associated with the claims folder.

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented 
and specifically, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
and/or any of the requested development 
actions are deficient in any manner, the 
RO must implement corrective procedures 
at once.

4.  Upon completion of the foregoing, the 
RO should review the veteran's claim of 
entitlement to service connection for a 
respiratory or lung disorder as due to an 
undiagnosed illness, with consideration 
of any and all new evidence.

5.  If the decision remains adverse to 
the veteran, he and his representative 
should be so notified, and provided with 
a reasonable period of time within which 
to respond.  Thereafter, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991).  The RO should ensure that the 
supplemental statement of the case 
contains all relevant statutory and 
regulatory provisions that were not set 
forth in the statement of the case.  The 
veteran and his representative should be 
given the opportunity to respond thereto.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice; however, he is 
free to submit additional evidence in support of his claim 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141  (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


